In an action to recover damages for personal injuries, the defendant third-party plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Gowan, J.), dated July 22, 1998, as granted the cross motion of the third-party defendant Aramark Corporation for summary judgment dismissing the third-party complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The respondent, Aramark Corporation (hereinafter Aramark), made out a prima facie case that it was entitled to summary judgment dismissing the third-party complaint insofar as asserted against it. Since the defendant third-party plaintiff failed to show the existence of a factual question on this issue, the Supreme Court properly granted summary judgment to Aramark (see generally, Zuckerman v City of New York, 49 NY2d 557). S. Miller, J. P., O’Brien, Friedmann and Florio, JJ., concur.